DETAILED ACTION
The instant application having Application No. 16/775,641 filed on 29 January 2020 where claims 1-3 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 15/403,312 filed on 11 January 2017.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 29 January 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.
Claim 2 recites claim language of a “computer-readable storage medium” (see claim 2 lines 1-2). However, in paragraph [0071] the instant specification, while it is noted that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, a “computer-readable storage medium” as claimed is not similarly described.
Transitory media, including propagation and communication mediums, are not a type of non-transitory hardware storage that can be read by a computer, as functional descriptive material cannot be recorded on this medium, nor can said functional descriptive material become structurally and functionally interrelated to the medium. As such, the claim is drawn to non-statutory subject matter.
non-transitory computer-readable storage medium…” or a “computer[[-]] readable storage medium…” in order to draw the claim to statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and Patent No. 10,623,487 shares the same inventive entity.

Claims 1, 2, and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11, respectively, of U.S. Patent No. 10,623,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 7, and 11 of U.S. Patent No. 10,623,487 anticipates the limitations of claims 1, 2, and 3, respectively, of the instant application. A comparison between the claims is provided in the table below.
Instant Application
Patent No. 10,623,487
1. A computer-implemented resource sharing method in a distributed computing environment, the method comprising:
1. A computer-implemented resource sharing method in a distributed computing environment, the method comprising:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest;

storing the synchronization object on the first node, for use in synchronizing access to a resource;
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and
relocating the lock from a storage on the first node to a storage on the second node,
relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment, and
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis.
… wherein the node on which the access rate of the synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.
2. A computer program product for resource sharing, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
7. A computer program product for resource sharing, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest;
storing the lock on the first node;
storing the synchronization object on the first node, for use in synchronizing access to a resource;

in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and
relocating the lock from a storage on the first node to a storage on the second node,
relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment, and
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis.
… wherein the node on which the access rate of synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.
3. A resource sharing system, said system comprising:
11. A resource sharing system, said system comprising:
a processor; and
a processor; and
a memory, the memory storing instructions to cause the processor to perform:
a memory, the memory storing instructions to cause the processor to perform:
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest;
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a synchronization object is greatest;
storing the lock on the first node;
storing the synchronization object on the first node, for use in synchronizing access to a resource;
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and
in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the synchronization object is greatest; and

relocating, as a lock move, the synchronization object from a storage on the first node to a storage on the second node,
wherein a profile based lock placement is used on the first node and the second node,
wherein a profile based lock placement and the lock move is used on the first node and the second node,
wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment, and
wherein the profile includes the lock placement and the lock move and usage of the lock in a pool that extends across all nodes in the distributed computing environment …
wherein the lock placement and the relocation are guided by the profile-guided analysis.
… wherein the node on which the access rate of the synchronization object is greatest is determined by an analysis of profiling results, andwherein the node on which the access rate of the synchronization object is greatest is determined by a speculative code analysis or execution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza et al. (U.S. 2008/0059471) (Hereinafter Loaiza – art of record, see IDS dated 29 January 2020) in view of Chan et al. (U.S. 2006/0143178) (Hereinafter Chan – art of record, see IDS dated 29 January 2020), and further in view of Chang et al. (U.S. 2011/0161540) (Hereinafter Chang – art of record, see IDS dated 29 January 2020).
As per claim 1, Loaiza discloses a computer-implemented resource sharing method in a distributed computing environment (see for example Loaiza, this limitation is disclosed such that there is a distributed multi-node system that utilizes a distributed lock manager for coordinating access to shared resources; paragraphs [0007], [0009]), the method comprising: 
in response to a first condition, determining a first node in the distributed computing environment on which an access rate of a lock is greatest (see for example Loaiza, this limitation is disclosed such that when needing to reduce the cost of acquiring global locks (i.e. “in response to a first condition”), if most of the accesses to a portion of shared data [and associated global lock] are performed by a particular node (i.e. “determining a first node in the distributed computing environment on which an access rate of a lock is greatest”), that node is assigned as the master node for that portion of the shared data; paragraphs [0011]-[0012]); 
storing the lock on the first node (see for example Loaiza, this limitation is disclosed such that once a node is assigned as the master node for a portion of data, that node governs access by other nodes to the shared resources (i.e. “storing the lock on the first node”); paragraph [0012]); 
Loaiza does not explicitly teach the limitations of, in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest; and relocating the lock from a storage on the first node to a storage on the 
However, Chan discloses, in response to a second condition, determining a second node in the distributed computing environment on which an access rate of the lock is greatest (see for example Chan, this limitation is disclosed such that resource remastering occurs, in response to establishing the master of the resource to be the node that most frequently requests locks on a resource; paragraph [0016]. Remastering is changing the master of a lock resource from one node to another; paragraph [0011]. After initial monitoring, monitoring, configuration, and remastering operations are periodically repeating to adapt to changing access patterns; paragraph [0044]. Mastery of a resource may change from one node to another node (i.e. “second node in the distributed computing environment” ; paragraph [0045]. The remastering conditions used to determine when a resource should be remastered from one [first] node to another [second] node include detecting that the resource is being accessed much more frequently by processes on the second node than the first node; paragraph [0046]); and 
relocating the lock from a storage on the first node to a storage on the second node (see for example Chan, this limitation is disclosed such that the mastery of the resource changes from the one [first] node to the another [second] node when the remastery conditions are satisfied; paragraph [0045]), 
wherein a profile based lock placement is used on the first node and the second node (see for example Chan, this limitation is disclosed such that master of resources among nodes that belong to a master-eligible-set performs assignments by taking into account a variety of factors including load balancing and access frequencies of the nodes (i.e. profile based); paragraph [0043]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Loaiza by remastering resources among nodes as taught by Chan because it would enhance the teaching of Loaiza with an effective means of avoiding inefficiency and over-head for inter-node communication in relation to lock operations (as suggested by Chan, see for example paragraph [0020]).
Loaiza in view of Chan does not explicitly teach the limitations wherein a profile includes a profile-guided analysis of the access rate of a lock across all nodes in the distributed computing environment, and wherein the lock placement and the relocation are guided by the profile-guided analysis.
However, Chang discloses the limitations wherein the profile includes a profile-guided analysis of the access rate of the lock across all nodes in the distributed computing environment, and wherein the lock placement and the relocation are guided by the profile-guided analysis (see for example Chang, this limitation is disclosed such that lock state is stored in a lock information storage table that stores information of each lock, including lock ID, lock state valid, and computer node that is occupying the lock, as well as a predetermined rule/policy; paragraphs [0032]-[0034]. The policy records the predetermined rule for managing lock allocation; paragraph [0027]. Nodes query the lock information storage table to determine status of the lock; paragraph [0040]).
Loaiza in view of Chan is analogous art with Chang because they are from the same field of endeavor, access control.
paragraph [0025]).
Regarding claim 2, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 2 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 3, it is a system claim having similar limitations cited in claim 1.    Thus, claim 3 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishamurthy; Rajaram B. (U.S. 2009/0193122) discloses migrating lock managers between nodes which access a shared resource; Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196